Citation Nr: 9935119	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to October 11, 1991, 
for a grant of service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This appeal arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In February 1989 the RO denied the veteran's request to 
reopen his claim for service connection for residuals of a 
low back injury.  The veteran did not appeal that 
determination.

3.  On October 11, 1991, the RO received the veteran's 
request to reopen a claim for service connection for 
residuals of a low back injury; a November 1994 Board 
decision reopened the veteran's claim; service connection for 
that disability was granted by an August 1997 Board decision; 
an October 1997 RO decision granted a 60 percent rating, 
effective from October 11, 1991, the date of receipt of the 
claim.


CONCLUSION OF LAW

The requirements for an effective date prior to October 11, 
1991, for a grant of service connection for residuals of a 
low back injury, have not been met.  38 U.S.C.A. §§ 501, 5107 
(West 1991); 38 C.F.R. §§ 3.109, 3.156, 3.157, 3.160(e), 
3.400(q)(1)(ii), (r) (1999); Perry v. West, 12 Vet. App. 365, 
367 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for new and material evidence received 
after a final disallowance and for reopened claims, where 
service connection is granted, is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. §§ 3.400(q)(1)(ii), (r) (1999); Perry, supra.

In a statement received on October 11, 1991, the veteran 
requested "that [his] file for Service Connected Disability 
be reopened."  The October 1997 RO decision on appeal 
assigned an October 11, 1991, effective date for the grant of 
service connection for residuals of a low back injury.  The 
veteran appealed the assigned effective date.

The veteran, in his April 1998 substantive appeal, contended 
that delays in receiving medical records and either lack of 
knowledge of, or a misunderstanding of, the right to request 
an extension of his appeals, had caused him not to file 
timely notices of disagreement and substantive appeals for 
all rating decisions until December 1984, beginning with an 
April 1970 RO decision which denied his original service 
connection claim for residuals of a low back injury.  The 
veteran also indicated he did not disagree with the 
determinations that the periods for filing notices of 
disagreement and substantive appeals had expired for all 
final decisions; his argument amounts to a request for 
equitable relief.

The Board has thoroughly reviewed the veteran's claims file, 
and all RO and Board decisions therein.  The April 1970 RO 
decision which denied the veteran's original claim for 
service connection for residuals of a low back injury became 
final when the veteran did not file a notice of disagreement 
within one year of his notification of that adverse 
determination.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998); Person v. Brown, 5 Vet. 
App. 449, 450 (1993).  Pursuant to 38 U.S.C.A. § 7105(c), a 
final decision by the RO may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not 
be considered.  The exception to this is 38 U.S.C.A. § 5108, 
which states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Therefore, once an 
RO decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by VA.  See 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991);  38 C.F.R. §§ 3.104, 3.156(a)(b), 
20.302, 20.1103 (1998); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Subsequent decisions denying the veteran's service connection 
claim on the basis that no new and material evidence had been 
presented were either appealed to the Board, which, until 
November 1994, denied those claims, or the veteran did not 
file a notice of disagreement within one year of his 
notification of those adverse determinations.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has jurisdiction only as to perfected appeals 
filed subsequent to November 18, 1988.  See Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105 (2988).  Thus, no appeal perfected prior to that date 
could be appealed to the Court.  The veteran did not file a 
notice of disagreement within one year of his notification of 
the February 1989 RO decision, which decision denied his 
claim for service connection on the basis that no new and 
material evidence had been presented.  Thus, this decision 
became final at the expiration of that one year period.  The 
Board also notes that in August 1977, the veteran filed a 
request for an extension of time for his appeal, which 
extension was granted.  Thus, the veteran was aware that 
extensions of time could be granted as early as August 1977.

Accordingly, as the Board has found that there are no non-
final claims for service connection for residuals of a low 
back injury of record prior to October 11, 1991, that the RO 
decision of February 1989 was final, and that the veteran 
filed his request to reopen his claim for service connection 
for residuals of a low back injury on October 11, 1991, an 
effective date prior to October 11, 1991, is not warranted.

The Board notes that the Board may not grant equitable 
relief.  Only the VA Secretary may do so.  See 38 U.S.C.A. 
§ 503 (West 1991).


ORDER

An effective date prior to October 11, 1991, for a grant of 
service connection for residuals of a low back injury, is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

